Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-2 & 4-9 are allowed.
Claims 3 have been cancelled by Applicant in the Response of 07/28/2021.
The following is an examiner’s statement of reasons for allowance: 
In the Final rejection of April 2, 2021, dependent claim 3 was objected to as being allowable if rewritten in independent form. That claim has now been cancelled and incorporated into independent claim 1. Reasons for objecting to claim 3 over the prior art of record to Shahana were also give in the Final rejection. A portion is repeated here: “Prior Art of record Shahana et al. disclose a groove and central ring however, Shahana et al. did not clearly show the central ring is belong to the signal transmitter and extending sensing portions outwardly from the central ring portion including the central ring portion is fixedly disposed in the grooves”.
Thus, Applicant’s amendments & arguments including indicated allowable subject matters have overcome the rejections of the independent claim stated in the office action mailed on 04/02/2021. The limitations of previously objected to claim 3 are incorporated into independent claim 1 in applicant’s response of 07/28/2021.

Claims 2 & 4-9 are allowed because of at least due to their dependencies.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on 

Examiner: 	/Trung Q. Nguyen/- Art 2866
			August 3, 2021.

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866